Citation Nr: 1711457	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  11-20 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased rating greater than 20 percent for scars of the left ear lobe and right hand on an extraschedular basis.

2.  Entitlement to an increased rating greater than 60 percent for neurodermatitis on an extraschedular basis.

3.  Entitlement to an increased rating greater than 50 percent for posttraumatic stress disorder (PTSD) on an extraschedular basis.

4.  Entitlement to an increased rating greater than 20 percent prior to December 31, 2013, greater than 30 percent from December 21, 2013 through October 15, 2015, and greater than 20 percent from October 15, 2015 for a right shoulder disability on an extraschedular basis.

5.  Entitlement to an initial rating greater than 20 percent prior to April 1, 2011, a staged initial rating greater than 10 percent from April 1, 2011 to December 30, 2013, a staged initial rating greater than 20 percent from December 31, 2013 to October 14, 2015, and a stated initial rating greater than 10 percent from October 15, 2015 for degenerative joint disease and degenerative disc disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to September 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2009, June 2011, and August 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office in New York, New York (RO).  

In a July 2014 decision, the Board denied the issues of entitlement to increased ratings for scars of the left earlobe and right hand, neurodermatitis, PTSD, and a right shoulder disability, and remanded the issues of entitlement to an increased rating for a lumbosacral spine disability and entitlement to a total disability rating due to individual unemployability (TDIU) to the RO for additional development.  The Veteran appealed the Board's July 2014 decision to the U.S. Court of Appeals for Veterans Claims (Court), and in March 2015, the Court issued an Order vacating the Board's decision denying consideration of extraschedular ratings for the left earlobe and right hand scars, neurodermatitis, PTSD, and the right shoulder disability, and remanding the issues to the Board for compliance with a March 2015 Joint Motion for Remand (JMR).  In June 2015, the Board remanded these issues and the issues of entitlement to an increased rating for a lumbosacral spine disability and entitlement to a TDIU to the RO for additional consideration and development.

In a July 2016 rating decision, the RO granted entitlement to a TDIU, effective July 7, 2008, and entitlement to service connection for a neck disability.  This action constitutes a full grant of the benefit sought on appeal with respect to those issues, and they are no longer before the Board.

In its July 2016 rating decision, the RO also assigned an increased rating of 20 percent for a lumbosacral spine disability, effective December 31, 2013, and a 10 percent disability rating, effective October 15, 2015.


FINDINGS OF FACT

1.  Prior to April 1, 2011, the Veteran's lumbar spine disability was manifested by forward flexion of the thoracolumbar spine to 60 degrees with pain and no ankylosis.

2.  From April 1, 2011 through December 30, 2013, the Veteran's lumbar spine disability was manifested by forward flexion of the thoracolumbar spine to 40 degrees and no ankylosis.

3.  From December 31, 2013 through October 14, 2015, the Veteran's lumbar spine disability was manifested by forward flexion of the thoracolumbar spine to 60 degrees with pain at 40 degrees and no ankylosis.

4.  From October 15, 2015, the Veteran's lumbar spine disability was manifested by forward flexion of the thoracolumbar spine to 70 degrees with no pain, combined range of motion of the thoracolumbar spine to 200 with no pain, and no evidence of muscle spasm or guarding.

5.  The Veteran's left earlobe and right hand scars, neurodermatitis, PTSD, right shoulder disability, and lumbar spine disability are not so exceptional or unusual as to warrant referral for a higher rating on an extraschedular basis.


CONCLUSIONS OF LAW

1.  Prior to April 1, 2011, the criteria for an initial rating greater than 20 percent for service-connected degenerative disc disease and degenerative joint disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2016).

2.  From April 1, 2011 through December 31, 2013, the criteria for a staged initial rating of 20 percent for service-connected degenerative disc disease and degenerative joint disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2016).

3.  From December 31, 2013 through October 14, 2015, the criteria for a staged initial rating greater than 20 percent for service-connected degenerative disc disease and degenerative joint disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2016).

4.  From October 15, 2015, the criteria for a staged initial rating greater than 10 percent for service-connected degenerative disc disease and degenerative joint disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2016).

5.  The requirements for an evaluation higher than 20 percent for scars of the left earlobe and right hand on an extraschedular basis have not been met.  38 C.F.R. § 1155 (West 2014); 38 C.F.R. § 3.321(b) (2016).

6.  The requirements for an evaluation higher than 60 percent for neurodermatitis on an extraschedular basis have not been met.  38 C.F.R. § 1155 (West 2014); 38 C.F.R. § 3.321(b) (2016).

7.  The requirements for an evaluation higher than 50 percent for PTSD on an extraschedular basis have not been met.  38 C.F.R. § 1155 (West 2014); 38 C.F.R. § 3.321(b) (2016).

8.  The requirements for an evaluation higher than 20 percent prior to December 31, 2013, 30 percent from December 31, 2013 through October 15, 2015, and 20 percent from October 15, 2015 for a right shoulder disability on an extraschedular basis have not been met.  38 C.F.R. § 1155 (West 2014); 38 C.F.R. § 3.321(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist have been met in this case.  Letters dated in April 2008, March 2009, May 2009, July 2009, and March 2011 satisfied the duty to notify provisions as to the claim on appeal.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009).  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's VA treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2) (2015); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The Veteran was most recently afforded a VA examination with respect to his claims in October 2015.  38 C.F.R. § 3.159(c)(4).  Toward that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examinations provided are adequate in this case, as they provide subjective and objective findings sufficient to rate the severity of the Veteran's disabilities under the pertinent diagnostic code rating criteria and to determine whether referral for an extraschedular evaluation is warranted.  Accordingly, for the foregoing reasons, the Board finds the October 2015 VA examinations to be adequate to support an appellate decision.

There is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

I.  Lumbar Spine Disability

The Veteran contends that an initial disability rating greater than 20 percent is warranted for his service-connected degenerative disc disease and degenerative joint disease of the lumbar spine prior to April 1, 2011; that an increased rating greater than 10 percent is warranted from April 1, 2011 through December 30, 2013; that an increased rating greater than 20 percent is warranted from December 31, 2013 through October 14, 2015; and that an increased rating greater than 20 percent is warranted from October 15, 2015.

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In an August 2011 rating decision, service connection for degenerative disc disease and degenerative joint disease of the spine was granted.  A 20 percent disability rating was assigned, effective April 23, 2009, and a 10 percent disability rating was assigned, effective April 1, 2011, under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5242.

Diagnostic Code 5242 provides that degenerative arthritis of the spine is to be rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The General Rating Formula states that a 10 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  A 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent disability rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent disability evaluation is for application when there is unfavorable ankylosis of the entire thoracolumbar spine, and a maximum 100 percent evaluation is warranted when there is unfavorable ankylosis of the entire spine.  Id.  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are rated separately under an appropriate diagnostic code.  Id. at Note (1).

Intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  These criteria specify that any associated neurologic abnormalities, including but not limited to bowel or bladder impairment, are to be separately rated under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

According to the Formula for Rating IVDS Based on Incapacitating Episodes, a 10 percent rating is warranted for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating contemplates incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1.

VA treatment records from April 2008 through March 2011 show complaints of and treatment for back pain.  A May 2010 magnetic resonance imaging scan (MRI) of the lumbar spine showed multilevel degenerative changes of the discs and vertebrae with herniations at L4-L5 and L5-S1.  A May 2010 treatment record indicates that the Veteran experienced low back pain which did not radiate to his lower extremities.  The pain was intermittent and worst in damp weather.  He noted that he experienced a stabbing pain when attempting to sit up straight.  He denied bowel and bladder incontinence.  Physical examination showed tenderness to palpation over the sacrum and lumbar paraspinals with no erythema, swelling, or gross deformities.  The pain was worst with extension and rotation.  A straight leg test and a Bowstring test were questionably positive.  Bragard test, Thomas, Faber, and Tight Piriformis tests were negative.  Muscle strength was full in the lower extremities and sensation was grossly intact.  Gait was normal.  The Veteran underwent physical therapy for back pain.  A June 2010 treatment record reflects the same results following physical examination.

In June 2009, the Veteran underwent a VA examination.  He reported that, because of his lumbar spine disability, he could not bend, stand, or walk for prolonged periods of time.  He noted that his disabilities did not impact his ability to perform activities of daily living.  Physical examination of the lumbar spine showed forward flexion to about 60 degrees with pain, extension to 0 degrees with pain, and right and left rotation to 30 degrees with pain.  Neurological examination was normal in the lower extremities.  The examiner remarked that X-rays of the lumbar spine showed narrowing of L5-S1.  The diagnosis was degenerative disc disease of the spine.

An April 2011 VA examination notes the Veteran's reports of lower back pain which increased with lifting, ascending or descending stairs, prolonged standing, and prolonged sitting.  He denied incapacitating episodes as well as flare-ups.  He denied using assistive devices and there was no evidence of unsteadiness or history of falls.  Range of motion testing revealed forward flexion to 70 degrees with pain at the end of range.  There was extension from 0 to 25 degrees with no pain; left and right flexion from 0 to 25 degrees; and left and right lateral rotation from 0 to 40 degrees with no pain.  A straight leg raise test, Faber test, and Ely test were positive.  Deep tendon reflexes were 2+ and symmetric in the lower extremities.  Muscle strength was full and the Veteran was independent in activities of daily living.  There was no change in range of motion with repetitive testing, although the examination was limited due to pain.  There was no fatigability or lack of endurance.  The diagnosis was chronic lower back pain due to degenerative joint disease and multilevel degenerative disc disease.

VA treatment records from 2011 through 2013 show continued complaints of back pain.  An April 2013 record notes that the Veteran ceased physical therapy for pain several years before.  He indicated that his back pain radiated to his bilateral lower extremities and that he experienced pain with standing, prolonged sitting, walking, and using steps.  Range of motion testing revealed flexion from 0 to 40 degrees, extension to 20 degrees, and lateral rotation to 30 degrees on each side.  A seated straight leg raising test was negative and deep tendon reflexes were symmetric in the bilateral lower extremities.  The diagnosis was degenerative disc disease with radicular pain in the bilateral lower extremities.  In 2013, the Veteran underwent physical therapy for back pain.

In a December 2012 statement, the Veteran indicated that his low back disability caused pain, including in his knees, ankles, and right toes.

A December 2013 VA examination notes the Veteran's complaints of chronic low back pain with radiation to the lower extremities and some paresthesia below the knee.  He reported that the pain worsened with cold weather and that prolonged standing and ambulation made the pain worse.  He indicated that he took ibuprofen twice per day as needed for the pain.  The Veteran stated that he lived in a two-story house and was independent in activities of daily living.  The Veteran reported three to four flare-ups per week with excruciating back pain and no relief from medications or resting.  He noted that the episodes prevented him from carrying out daily activities and ambulation.  

Range of motion testing showed forward flexion to 60 degrees with pain at 40 degree; extension to 15 degrees with pain at 10 degrees; right lateral flexion to 15 degrees with pain at 10 degrees; left lateral flexion to 10 degrees with pain at 10 degrees; right lateral rotation to 10 degrees with pain at 10 degrees; and left lateral rotation to 10 degrees with pain at 10 degrees.  The Veteran was able to perform repetitive use testing with three repetitions.  After three repetitions, there was forward flexion to 40 degrees; extension to 10 degrees; right and left lateral flexion to 10 degrees; and right and left lateral rotation to 10 degrees.  The examiner remarked that the Veteran had additional limitation of motion following repetitive use testing, and that he also had functional loss of the spine with contributing factors of less movement than normal, weakened movement, pain on movement, instability of station, and interference with sitting, standing, and weight-bearing.  Physical examination showed tenderness to palpation of the lower lumbar paraspinal muscles and muscle spasm and guarding of the thoracolumbar spine resulting in abnormal gait or spinal contour.  Muscle strength testing of the lower extremities showed active movement against some resistance.  There was no muscle atrophy.  Lower extremity reflexes were normal in both legs.  Sensation was normal in the lower extremities, except that the right lower leg and ankle and the right foot was decreased.  A straight leg raising test was positive, and the examiner noted that there were signs of radiculopathy.  There was mild constant pain, mild intermittent pain, mild paresthesias and/or dysthesias, and mild numbness in the right lower extremity, but none in the left lower extremity.  The examiner indicated that there was involvement of the L4-L5-S1-S2-S3 nerve roots in the right lower extremity, and that the radiculopathy was mild in the right lower extremity.  There was no radiculopathy in the left lower extremity.  There was no ankylosis or other neurologic abnormalities found.  The Veteran had intervertebral disc syndrome but no incapacitating episodes over the prior 12 month period.  

The diagnoses were degenerative arthritis of the spine, intervertebral disc syndrome, and spinal stenosis.  The examiner found that the Veteran's low back disability impacted his ability to work due to chronic pain which prevented him to carry out daily activities and ambulation.  In a July 2016 email, a different physician indicated that the additional degree of decreased range of motion could not be stated without resorting to speculation because the examination was not performed after using the back during a flare-up or after using the back repeatedly over a period of time.

In October 2015, the Veteran underwent another VA examination.  The Veteran complained of back pain.  He denied flare-ups and functional loss.  Range of motion testing showed forward flexion to 70 degrees without pain, extension to 20 degrees without pain, right and left lateral flexion to 25 degrees without pain, right lateral rotation to 20 degrees without pain, and left lateral rotation to 30 degrees without pain.  There was no evidence of pain with weightbearing or objective evidence of localized tenderness or pain on palpation.  The Veteran was able to perform repetitive use testing with at least three repetitions and no additional loss of function or range of motion thereafter.  The examiner reported that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over time.  There was no guarding or muscle spasm of the spine and there were no additional contributing factors of disability.  Muscle strength was full in the lower extremities and there was no muscle atrophy.  Deep tendon reflexes were normal and a sensory examination was normal.  Straight leg raising test results were negative and there was no radiculopathy or ankylosis.  There was no evidence of neurologic abnormalities or findings related to the lumbar spine and there was no intervertebral disc syndrome.  X-rays of the lumbar spine showed L4-L5 and L5-S1 spondylosis with associated disc disease.  The diagnoses were spondylosis of the lumbar spine and multilevel disc disease of the lumbar spine.  The examiner found that the Veteran's back disability did not impact his ability to work.

VA treatment records from 2013 through 2016 reflect continued reports of low back pain.

After consideration of the pertinent evidence, the Board concludes that an initial evaluation greater than 20 percent is not warranted for the Veteran's service-connected lumbar spine disability prior to April 1, 2011; a staged initial rating of 20 percent is warranted from April 1, 2011 through December 30, 2013; a staged initial rating greater than 20 percent is not warranted from December 31, 2013 through October 13, 2015; and a staged initial rating greater than 10 percent is not warranted from October 15, 2015.  

The evidence of record demonstrates that, prior to April 1, 2011, the Veteran had forward flexion to 60 degrees with pain at 60 degrees.  There is no evidence of ankylosis of the entire thoracolumbar spine or evidence of flexion below 60 degrees.  As the diagnostic criteria require flexion to "30 degrees or less" for an increased rating greater than 20 percent and there is no evidence showing flexion to 30 degrees or less sufficient to warrant an increased rating under the pertinent criteria, an initial rating greater than 20 percent is not warranted for the Veteran's lumbar spine disorder prior to April 1, 2011.  

The Board concludes that a staged initial rating of 20 percent is warranted for the Veteran's lumbar spine disorder from April 1, 2011 through December 30, 2013.  In that regard, an April 2011 VA examination reported forward flexion of the lumbosacral spine to 70 degrees with pain "at the end of range."  An April 2013 VA treatment record reported forward flexion to 40 degrees.  Although the results of the April 2011 VA examination do not show forward flexion reduced to such a degree that a 20 percent rating would be warranted for this time period, the examiner did not state the specific degree at which pain on range of motion was shown.  The designation "at the end of range" is vague and unclear, and because of this, the Board does not accord the April 2011 examination's findings significant probative value.  However, the April 2013 VA treatment record showed forward flexion to 40 degrees, which is sufficient to establish entitlement to a 20 percent disability rating for the lumbar spine disorder during the time period of April 1, 2011 through December 30, 2013.  Accordingly, as the April 2013 VA treatment record is the only probative evidence of lumbar spine flexion during the time period from April 1, 2011 through December 30, 2013, and shows forward flexion to 40 degrees, a staged initial rating of 20 percent is warranted for the Veteran's lumbar spine disorder during the period of April 1, 2011 through December 30, 2013.  However, a staged initial rating greater than 20 percent is not warranted from April 1, 2011 through December 30, 2011, as the evidence does not show forward flexion of the thoracolumbar spine to 30 degrees or less or ankylosis of the thoracolumbar spine.  

Additionally, a staged initial rating greater than 20 percent is not warranted for the Veteran's lumbar spine disorder from December 31, 2013 through October 14, 2015.  A December 2013 VA examination showed forward flexion to 60 degrees with pain at 40 degrees and no ankylosis.  There is no evidence during the time period of December 31, 2013 through October 14, 2015 of forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the thoracolumbar spine.  Accordingly, a staged initial rating greater than 20 percent is not warranted for the Veteran's thoracolumbar spine disorder from December 31, 2013 through October 14, 2015.

Similarly, a staged initial rating greater than 10 percent is not warranted for the Veteran's lumbar spine disorder from October 15, 2015.  The only evidence of range of motion findings from this time period is an October 2015 VA examination, which reported flexion to 70 degrees without pain and with no evidence of ankylosis.  Combined range of motion was reported as 200.  There was no guarding or muscle spasm found on examination.  The evidence does not show forward flexion greater than 30 degrees; combined range of motion less than 120 degrees; or muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour.  Accordingly, a staged initial rating greater than 10 percent is not warranted from October 15, 2015.

To the extent that the Veteran believes a higher ratings are warranted for the time periods on appeal, the Board places greater probative weight on the findings from the clinicians and examiners who have greater expertise than the Veteran in evaluating the disabling characteristics of a thoracolumbar spine disability - including the accurate measure of motion with a goniometer.  Accordingly, an initial rating greater than 20 percent is not warranted for the Veteran's thoracolumbar spine disability prior to October 15, 2015, and a staged initial rating greater than 10 percent is not warranted from October 15, 2015 under the pertinent rating criteria. Id.  

The Board has also considered whether the Veteran is entitled to an increased evaluation for his low back disability under the regulations for intervertebral disc syndrome.  Although the December 2013 VA examiner diagnosed intervertebral disc syndrome, there is no lay or medical evidence of incapacitating episodes as defined by regulation.  Thus, an initial rating greater than 20 percent prior to October 15, 2015 and a staged initial rating greater than 10 percent from October 15, 2015 is not warranted under the rating criteria for intervertebral disc syndrome.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes; see Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995). 

Additionally, the Board has considered whether a separate evaluation is warranted for any neurological component of the Veteran's thoracolumbar spine disability.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).  Although the evidence documents symptoms of radiculopathy in the right lower extremity, a July 2016 rating decision granted service connection for right lower extremity radiculopathy, and assigned a 10 percent evaluation, effective December 13, 2013.  The Veteran has not appealed that decision.  The Veteran's current rating for radiculopathy takes into account the neurological components of his lumbar spine disability.  See 38 C.F.R. § 4.14 (2016) (evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided).  As there is no evidence that the Veteran has perfected an appeal of the rating assigned for his radiculopathy of the right lower extremity, the Board will not address it herein.

Last, the Board has considered whether there is any additional functional loss not contemplated in the current rating assigned for the Veteran's lumbar spine disorder.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 206; Mitchell, 25 Vet. App. 38-43. 

Prior to October 15, 2015, the evidence of record shows that the Veteran experienced pain during range of motion testing.  In particular, the June 2009, April 2011, and December 2013 VA examiners reported that the Veteran experienced pain with range of motion testing.  The June 2009 VA examiner found pain at 60 degrees of flexion, 0 degrees of extension, and 30 degrees of right and left rotation.  The April 2011 VA examiner reported forward flexion to 70 degrees with pain "at the end range" and no pain on extension, left and right flexion, or left and right lateral rotation.  There was no additional reduction in range of motion following repetitive use testing.  The December 2013 VA examiner reported flexion to 60 degrees with pain at 40 degrees; extension to 15 degrees with pain at 10 degrees; right lateral flexion to 15 degrees with pain at 10 degrees; left lateral flexion to 10 degrees with pain at 10 degrees; right lateral rotation to 10 degrees with pain at 10 degrees; and left lateral rotation to 10 degrees with pain at 10 degrees.  After three repetitions, there was forward flexion to 40 degrees; extension to 10 degrees; right and left lateral flexion to 10 degrees; and right and left lateral rotation to 10 degrees.  However, pain and the results of repetitive motion were taken into consideration in the 20 percent rating assigned prior to October 15, 2015, as pain and repetitive motion did not reduce flexion to 30 degrees or less or cause ankylosis prior to October 15, 2015.  Although the December 2013 VA examiner noted functional loss due to less movement than normal, weakened movement, pain on movement, instability of station, and interference with sitting, standing, and weight-bearing, these symptoms were taken into account in assigning the 20 percent rating for that time period.  There is no evidence that such functional limitations result in lumbar spine disability equivalent to forward flexion of the lumbar spine to 30 degrees or less or ankylosis of the thoracolumbar spine.  Thus, the Veteran's functional impairment does not warrant a higher initial rating prior to October 15, 2015.  Moreover, the evidence does not otherwise reflect functional loss for the purposes of 38 C.F.R. §§ 4.40 and 4.45 that is not already contemplated by the currently assigned rating. 

From October 15, 2015, the evidence does not show that the Veteran experienced pain during range of motion testing.  In that regard, the October 2015 VA examiner reported forward flexion to 70 degrees without pain, extension to 20 degrees without pain, right and left lateral flexion to 25 degrees without pain, right lateral rotation to 20 degrees without pain, and left lateral rotation to 30 degrees without pain.  There was no evidence of pain with weightbearing or objective evidence of localized tenderness or pain on palpation.  The examiner also reported that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over time.  Accordingly, the Veteran's functional impairment does not warrant a staged initial rating greater than 10 percent from October 15, 2015.  Moreover, the evidence does not otherwise reflect functional loss for the purposes of 38 C.F.R. §§ 4.40 and 4.45 that is not already contemplated by the currently assigned rating.

Based on the foregoing, an initial evaluation greater than 20 percent prior to April 1, 2011 is not warranted; a staged initial rating of 20 percent, but no more, from April 1, 2011 through December 30, 2013 is warranted; a staged initial rating greater than 20 percent from December 31, 2013 through October 14, 2015 is not warranted; and a staged initial rating greater than 10 percent from October 15, 2015 is not warranted for the Veteran's service-connected lumbar spine disability.  The preponderance of the evidence is against the claim, and there is no doubt to be resolved.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. 49.

II.  Entitlement to Extraschedular Evaluation

Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the injury.  38 C.F.R. § 4.1; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In exceptional cases, where the evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned commensurate with the veteran's average earning impairment due to the service-connected disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  The criteria for extraschedular evaluation are that there is a marked interference with employment, or frequent periods of hospitalization, rendering impractical the application of the regular rating schedule.  38 C.F.R. § 3.321(b); Fanning v. Brown, 4 Vet App. 225, 229 (1993).  However, the threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008). 

Extraschedular rating under the provisions of 38 CFR § 3.321 is requested by the RO and approved by the Under Secretary for Benefits or by the Director of Compensation and Pension Services.  The Board cannot assign an extraschedular rating in the first instance, but must specifically adjudicate whether to refer a case for such an evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008), citing Thun, 22 Vet. App. 111, 115.

The Veteran in this case seeks extraschedular compensation for the following disabilities: scars of the left earlobe and right hand, rated as 20 percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 7804; neurodermatitis, rated as 60 percent disabling under 38 C.F.R. § 4.118, Diagnostic Codes 7899-7806; PTSD, rated as 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411; right shoulder disability, rated as 20 percent disabling prior to December 31, 2013, 30 percent disabling from December 31, 2013 to October 14, 2015, and 20 percent disabling from October 15, 2015 under 38 C.F.R. § 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5201; and a lumbar spine disorder, rated as 20 percent disabling prior to April 1, 2011, 10 percent disabling from April 1, 2011 through December 30, 2013, 20 percent disabling from December 31, 2013 to October 14, 2015, and 10 percent disabling from October 15, 2015 under 38 C.F.R. § 4.71a, Diagnostic Code 5242.

Addressing first the scars of the left earlobe and right hand (rated at 20 percent) and neurodermatitis (rated at 60 percent), the Board observes that higher schedular evaluations are available for these disabilities based on evidence of increased severity.  Symptoms envisioned by the rating schedule include area of coverage, pain, instability, adhesion to underlying tissue, limitation of function of the body part affected and/or disfigurement.  The size and location of the scars, as well as the Veteran's reports of pain, were contemplated in the current disability ratings under the pertinent diagnostic criteria under both the prior and revised rating criteria for the skin.  The Veteran has not reported any functional impairment caused by his scars and neurodermatitis that are not envisioned in the rating schedule.  The rating criteria accordingly reasonably describe the Veteran's disability level and symptomatology.  Thun, 22 Vet. App. at 115.

The Veteran's PTSD was manifested by depressed mood, chronic sleep impairment, and difficulty establishing and maintaining effective work and social relationships.  Moreover, the levels of occupational and social impairment are explicitly part of the schedular rating criteria under Diagnostic Code 9411, which also includes analogous symptoms that are "like or similar to" listed schedular rating criterial  Mauerhan, 16 Vet. App. at 442; see also 38 C.F.R. § 4.21.  The Board has also considered the Veteran's GAF scores, which were consistently indicative of mild to moderate symptomatology.  Based on these findings, the Board concludes that the rating criteria adequately describe the Veteran's disability level and symptomatology.  Thun, 22 Vet. App. at 115.

The Veteran's right shoulder disability was manifested by limitation of motion, to include difficulty raising the arm above the head.  This type of limitation of motion is explicitly contemplated in Diagnostic Code 5200.  The Veteran's reports of pain were also further considered under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  In short, there is nothing exceptional or unusual about the Veteran's right shoulder disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115. 

The Veteran's lumbar spine disability is manifested by limitation of motion with some pain, and is specifically contemplated in Diagnostic Code 5242.  The Veteran's reports of pain were further considered under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  There is nothing exceptional or unusual about the Veteran's lumbar spine disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115. 

Finally, the Joint Motion of the Parties for Partial Remand in March 2015 found the Board's decision in July 2014 had failed to consider the applicability of Johnson v. McDonald, 762 F3d 1362, 1366 (Fed. Cir. 2014), which held in relevant part, "§ 3.321(b) performs a gap-filling function [and] accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented."  Johnson does not apply in this case because the Veteran has been granted TDIU specifically due to the occupational impairment caused by his collective service-connected disabilities; accordingly, there is no "gap" to be filled by extraschedular evaluation.

In sum, based on the evidence and analysis above the Board finds the Veteran's scars of the left earlobe and right hand, neurodermatitis, PTSD, right shoulder disability, and lumbar spine disability are not so exceptional or unusual as to warrant referral for a higher rating on an extraschedular basis.  According, the appeals for those issues must be denied. 

Because the preponderance of the evidence is against the claims the benefit-of-the-doubt rule does not apply.  See Gilbert, 1 Vet. App. at 54; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an initial rating greater than 20 percent for a lumbar spine disability prior to April 1, 2011 is denied.

Entitlement to a staged initial rating of 20 percent, but no greater, for a lumbar spine disability from April 1, 2011 through December 30, 2013 is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a staged initial rating greater than 20 percent for a lumbar spine disability from December 31, 2013 through October 14, 2015 is denied.

Entitlement to a staged initial rating greater than 10 percent for a lumbar spine disability from October 15, 2015 is denied.

Entitlement to an extraschedular evaluation for scars of the left earlobe and right hand is denied.

Entitlement to an extraschedular evaluation for neurodermatitis is denied.

Entitlement to an extraschedular evaluation for PTSD is denied.






Entitlement to an extraschedular evaluation for a right shoulder disability is denied.

Entitlement to an extraschedular evaluation for a lumbar spine disability is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


